Citation Nr: 1200821	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law

ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and his son-in-law testified before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of his hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in January 2006 rating decision; a May 2006 rating decision confirmed that decision; the Veteran did not appeal.  

2.  The evidence received since the May 2006 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The January and May 2006 RO decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board has found that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection bilateral hearing loss disability; as such, no further discussion of the VCAA is necessary as it pertains to this claim.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the RO denied service connection for bilateral hearing loss in rating decisions issued in January and May 2006.  It noted that the Veteran's service treatment records were not available, but the report of his separation examination reflected normal hearing on whispered voice testing.  It concluded that the evidence failed to establish any relationship between hearing loss and service, noting that the Veteran's military occupational specialty of petroleum supply handler did not suggest acoustic trauma.

The evidence of record at the time of the previous final rating decisions included the report of the Veteran's separation physical examination, which reflects that hearing acuity was 15/15 on whispered voice testing.  As noted, service treatment records are otherwise unavailable.

VA treatment records associated with the claims file at the time of the 2006 rating decisions indicate that the Veteran was seen in May 2005 for a hearing evaluation.  Hearing loss was assessed, and the provider indicated that the Veteran was a candidate for amplification.  

The evidence added to the record since the 2006 rating decisions includes VA treatment records showing additional treatment for hearing loss.

The Veteran's September 2011 testimony has also been added to the record.  At his hearing before the undersigned, he testified that he was subjected to acoustic trauma while operating large, noisy pumps during service, often for hours at a time without relief.  He also stated that he sought treatment in service due to pain in his ears, and was given "ear muff" type hearing protection.  He indicated that he noticed a decrease in his hearing acuity during service and in the years thereafter.  He noted that although he worked at a mill following service, his particular job did not involve very much noise exposure.  The Veteran's son-in-law testified that he had known the Veteran for approximately 11 years and that he had observed him to have a hearing loss for the entire period.

The evidence received since the January and May 2006 rating decisions includes  the Veteran's testimony that he was in fact exposed to loud noise in service and did suffer acoustic trauma.  The RO originally denied the Veteran's claim, in part, because there was no evidence of an injury (i.e., acoustic trauma) in service.  The Veteran's credible testimony as to noise exposure in service suggests in-service injury.  As such, the Board finds that a defect existing at the time of the 2006 rating decisions is cured, and the claim maybe reopened.

The reopened claim will be addressed in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

As an initial matter, the Board observes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the U.S. Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: the Veteran has testified that he was exposed to acoustic trauma in service, there is evidence of a current disability, and the Veteran has stated that he has experienced symptoms continuously since service (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide this claim at present.  Therefore, the appeal must be remanded so that the Veteran may be scheduled for a VA medical examination in order to obtain an opinion regarding the etiology of his hearing loss disability.  

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, to include the functional impact of his hearing loss.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss disability is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


